DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/27/2021 has been entered and is currently under consideration.  Claims 1-3, 5, 9, and 12-18 are allowed.
Allowable Subject Matter
Claims 1-3, 5, 9, and 12-18 allowed.
Regarding claim 1, Bohnsack et al. (US 2017/0238659 of record) hereinafter Bohnsack teaches:
A method of forming an upper for an article of footwear (abstract), the method comprising:
providing a first material layer over a shoe last, wherein the shoe last includes a plurality of structural features formed on an exterior surface of the last (Fig 5: design 31-33, 61-63, step 102; [0052, 0054, 0060]);
providing a second material layer over the first material layer such that the first and second material layers adhere to each other at an interface between the first and second material layers ([0057]), wherein one or both of the first material layer and second material layer is provided by spray forming a polymer material onto the last ([0032, 0054, 0057]); and
removing the material layers from the last and turning the material layers inside out such that the first material layer includes an exposed surface that forms an exterior surface of the upper ([0062]);
wherein, after removing the material layers from the last and turning the material layers inside out, the exterior surface of the upper includes raised exterior surface portions that correspond with and are inverted in contour in relation to the structural features on the exterior surface of the shoe last and non-raised exterior surface portions that surround the raised exterior surface portions, and the upper has a first thickness at the raised exterior surface portions that is greater than a second thickness of the upper at the non- raised exterior surface portions (Fig 5: design 31-33, 61-63, step 102; [0052, 0054, 0060]).
Bohnsack does not teach the raised exterior surface portions comprise three dimensionally raised surface features formed over at least 50% of the exterior surface of the upper.
In the same field of endeavor regarding shoe uppers, Uhl (DE2801984  with reference made to examiner provided machine translation) teaches three dimensionally raised surface features formed over at least 50% of the exterior surface of the upper for the motivation of providing extra gripping power for contacting balls (Fig 2-3: profile knobs 23, profile ribs 24; [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pattern of the upper as taught by Bohnsack with the pattern as taught by Uhl in order to provide extra gripping power for contacting balls.
Alternatively, even if it can be shown that Uhl does not teach that the three dimensionally raised surface features formed over at least 50% of the exterior surface of the upper, Uhl teaches that the raised three dimensionally raised surface features covers an area of the upper close to the claimed range.  Uhl further teaches that the three dimensionally raised surface features provide extra gripping power for contacting balls ([0025]), which is a function disclosed by the applicant specification.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close absent unexpected results.  See MPEP 2144.05(I).
Since close values/ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have chosen the raised upper pattern as taught by Uhl in order to provide extra gripping power.
Bohnsack in view of Uhl does not teach wherein the at least one pattern unit comprises an auxetic pattern.
Farris et al. (US 2017/0035147 of record) teaches using auxetic patterns in shoe uppers (Fig 1-2; openings 150; [0050]).
However, Farris does not teach auxetic patterns that have raised exterior surface portions that correspond with and are inverted in contour in relation to the structural features on the exterior surface of the shoe last and non-raised exterior surface portions that surround the raised exterior surface portions, and the upper has a first thickness at the raised exterior surface portions that is greater than a second thickness of the upper at the non- raised exterior surface portions.  All the example auxetic patterns 
Since the prior art of record fails to teach all the limitations of the claim, claim 8 is indicated for allowable subject matter.
Claims 2-3, 5, 9, and 17-18 are allowed due to dependency on claim 1.
Regarding claim 12, Bohnsack teaches:
A method of forming an upper for an article of footwear (abstract), the method comprising:
providing a first material layer over a shoe last, wherein the shoe last includes a plurality of structural features formed on an exterior surface of the last (Fig 5: design 31-33, 61-63, step 102; [0052, 0054, 0060]);
providing a second material layer over the first material layer such that the first and second material layers adhere to each other at an interface between the first and second material layers ([0057]), wherein one or both of the first material layer and second material layer is provided by spray forming a polymer material onto the last ([0032, 0054, 0057]); and
removing the material layers from the last and turning the material layers inside out such that the first material layer includes an exposed surface that forms an exterior surface of the upper ([0062]);
wherein, after removing the material layers from the last and turning the material layers inside out, the exterior surface of the upper includes raised exterior surface portions that correspond with and are inverted in contour in relation to the structural features on the exterior surface of the shoe last and non-raised exterior surface portions that surround the raised exterior surface portions, and the upper has a first thickness at the raised exterior surface portions that is greater than a second thickness of the upper at the non- raised exterior surface portions (Fig 5: design 31-33, 61-63, step 102; [0052, 0054, 0060]).
Bohnsack does not teach the raised exterior surface portions comprise three dimensionally raised surface features formed over at least 50% of the exterior surface of the upper.
In the same field of endeavor regarding shoe uppers, Uhl teaches three dimensionally raised surface features formed over at least 50% of the exterior surface of the upper for the motivation of providing extra gripping power for contacting balls (Fig 2-3: profile knobs 23, profile ribs 24; [0025]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pattern of the upper as taught by Bohnsack with the pattern as taught by Uhl in order to provide extra gripping power for contacting balls.
Alternatively, even if it can be shown that Uhl does not teach that the three dimensionally raised surface features formed over at least 50% of the exterior surface of the upper, Uhl teaches that the raised three dimensionally raised surface features covers an area of the upper close to the claimed range.  Uhl further teaches that the three dimensionally raised surface features provide extra gripping power for contacting balls ([0025]), which is a function disclosed by the applicant specification.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close absent unexpected results.  See MPEP 2144.05(I).
Since close values/ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have chosen the raised upper pattern as taught by Uhl in order to provide extra gripping power.
Bohnsack further teaches applying a component over a part of the first material layer prior to providing the second material layer over the first material layer such that the component is disposed between the first and second material layers of the upper ([0058]).
Bohnsack in view of Uhl does not teach providing a plurality of elongated structural features on an exterior surface of the last that form openings that extend through the first and second material layers spray formed onto the last, wherein the component comprises a plurality of annular members applied over the elongated structural features so as to be located at the openings and between the first and second material layers.
Taniguchi et al. (US 2015/0013187 of record) hereinafter Taniguchi teaches openings in the first layer of an upper having textile material being visible through the first material layer at the openings (Fig 3A: base member 1, reinforcement member 2, portions 11; [0101]), but does not teach a method for providing a plurality of elongated structural features on an exterior surface of the last that form openings that extend through the first and second material layers spray formed onto the last, wherein the 
Neither Bohnsack, Uhl, nor Taniguchi teach a method for providing a plurality of elongated structural features on an exterior surface of the last that form openings that extend through the first and second material layers spray formed onto the last, wherein the component comprises a plurality of annular members applied over the elongated structural features so as to be located at the openings and between the first and second material layers.
Since the prior art of record fails to teach all the limitations of the claim, claim 12 is allowable.
Regarding claim 13, Bohnsack teaches:
A method of forming an upper for an article of footwear (abstract), the method comprising:
providing a first material layer over a shoe last (step 102; [0054]);
providing a second material layer over the first material layer such that the first and second material layers adhere to each other at an interface between the first and second material layers ([0057]), wherein one or both of the first material layer and second material layer is provided by spray forming a polymer material onto the last ([0032, 0054, 0057]);
removing the material layers from the last and turning the material layers inside out such that the first material layer includes an exposed surface that forms an exterior surface of the upper ([0062]);
wherein the first material layer is provided over the last by spray forming a polymer material onto the last ([0054]), and applying a textile material over the first material layer ([0058]).
Bohnsack does not teach providing an elongated structural feature on an exterior surface of the last to form an opening through the first material layer the applied textile material being visible through the first material layer at the opening.
Taniguchi teaches openings in the first layer of an upper having textile material being visible through the first material layer at the openings (Fig 3A: base member 1, reinforcement member 2, portions 11; [0101]), but does not teach a method for providing an elongated structural feature on an exterior surface of the last to form an opening through the first material layer the applied textile material being visible through the first material layer at the opening..
Neither Bohnsack nor Taniguchi teach a method for providing an elongated structural feature on an exterior surface of the last to form an opening through the first material layer the applied textile material being visible through the first material layer at the opening.
Since the prior art of record fails to teach all the limitations of the claim, claim 13 is allowable.
Claims 14-16 are allowed due to dependency on claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743